DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the RCE of 12/7/2020. All changes to the claims have been entered. Accordingly, Claims 11, 14-15, 17-20, 22-24, 27-28, 30-33, 36-39 are currently pending in the application. 

Examiner’s Note
	Examiner believes the amended subject matter of independent claims (11, 22, 23, 24) regarding “determining positions, in time, of synchronization signal (SS) blocks, within a burst, based at least in part of a subcarrier spacing among a plurality of subcarrier spacings, wherein the position of the SS blocks in the burst are arranged in a symbol pattern associated with the subcarrier spacing” and the newly added subject of dependent claims 36-39 are not adequately disclosed in the provisional application of 62/435577 filed 12/16/2016. 
	
	During the interview with James Sinton on 3/12/2021. Applicant has agreed that the newly added dependent claims 36-39 are not adequately disclosed in 62/435577. As such Examiner considers the priority date of 09/21/2017 with respects to dependent claims 36-39.
	Applicant however submits that the subject matter of the amended independent claims (11, 22, 23, and 24) are adequately disclosed in 62/435577 in [0075]-[0076]. Examiner however respectfully disagrees as [0075]-[0076] does not disclose the subject matter of “determining positions, in time, of synchronization signal (SS) blocks, within a burst, based at least in part of a subcarrier spacing among a plurality of subcarrier spacings, wherein the position of the SS blocks in the burst are arranged in a symbol pattern associated with the subcarrier spacing”. Nowhere does it adequately disclose different symbol patterns associated with different subcarrier spacing and the term “symbol patterns” are not seen in 62/435577. Examiner has thus indicated that two separate rejections, associated with the priority date of 9/21/2017 and 12/16/2016 with respects to independent claim 11, 22, 23, 24, would be supplied in consideration of compact prosecution. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means for determining” and “means for processing” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for determining” and “for processing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0043] and [0091] and figures 2 and 9 discloses the corresponding structure.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, 18, 19, 28, 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 17 recite the subject matter of a “anchor SS block” and a “first SS block”. It is however unclear on if such “anchor SS block” and  a “first SS block” should be considered as separate blocks or as the same block as dependent claim 17 states “the anchor SS block is the first SS block in the burst”. Similar rationale is applied to claims 28 and 30 reciting similar subject matter. 
Claims 15 recites the limitation "the first SS block" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Similar rationale is applied to claims 17, 18, 19 similarly reciting the limitation of "the first SS block".








Examiner’s Note
	The following is based upon a priority date of 9/21/2017 with respects to independent claims of 11, 22, 23, 24 in which Examiner believes  the subject matter of the amended independent claims are not adequately disclosed in 62/435,577.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11,  14, 15, 17-20, 22, 23, 24, 27, 28, 30-33 , 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. (US 2018/0317212), in view of Chen et al. US (2018/0084593).
Regarding claim 11,  22, 23, 24, Kazmi discloses a method for wireless communications by a user equipment (UE)  (method and a wireless device comprising the steps of obtaining information of a level of duplication of one or more common control signals, and receiving the common control signals, [0099]-[0105] and figure 1 and figure 8) , comprising:
determining a position, in time (obtaining a density of duplicated common control signals  indicative of a mapping of one or more sets of radio resources used by the network and selecting one or more sets of time resources and level of duplication indicate a separation distance or periodicity in time between radio resources to be used to transmit the common control channels, e.g. a separation distance or periodicity/repetition in frequency and/or time between the radio resources and the sets 810 are used for transmission of common control signals in the form of duplicated SS blocks forming a signal burst  where the duplication is shown in the time domain showing separation distance or periodicity 830 in time between the one or more sets of radio resources, [0101] and [0044]-[0046] and [0064] and [0080] and [0107]-[0109] and [0152] and figure 8) of synchronization signal (SS) blocks within a burst (PSS, SSS and PBCH common control channels be transmitted within a ‘SS block’ and one or multiple ‘SS blocks’ compose an ‘SS burst’, [0174] and figure 8 and [0054] and [0070] and [0104]-[0105]); and 
processing one or more of the SS blocks in the burst, in accordance with the determination (receiving the one or more duplicated common control signals using the plurality of sets of radio resources and the wireless device comprising a processor and memory to perform the process of receiving the common signals or channels using the obtained information (density expressed as a periodicity in time between the one or more sets), [0199]-0201] and [0248]-[0250] and [0152] and figure 8 and [0109]).
Kazmi however fails to clearly disclose the positions of the SS blocks in the burst are arranged in a symbol pattern associated with the subcarrier spacing. Kazmi however discloses the term “numerology” include subcarrier spacing ([0006] and [0054] and [0164] and [0183]). In a similar field of endeavor, Chen discloses the UE includes at least one processor configured to determine subcarrier spacing based on an operating frequency band and a transceiver configured to receive from a BS, a signal block comprising PSS, SSS and a broadcasting signal conveyed on a PBCH…determine OFDM symbols indices corresponding to the block index, wherein the OFDM symbol indices are determined by a mapping pattern corresponding to the subcarrier spacing and determining subcarrier spacing and a maximum number of the SS blocks included in an SS burst set based on a frequency band and determining a time domain location of the SS blocks based on the subcarrier spacing and the SS block configuration information (based on a subcarrier spacing among a plurality of subcarrier spacings, wherein the position of the SS blocks in the burst are arranged in a symbol pattern associated with the subcarrier spacing, [0005] and [0133]-[0134] and [0313] and [0118] and [0129] and [0136] and figure 16A and figure 16B). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the position of SS blocks in a burst being arranged in a symbol pattern associated with the subcarrier spacing and based upon a frequency band as disclosed by Chen into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi in order to improve the system and provide the system with flexible configurations for SS block communications with different numerologies such as subcarrier spacing. 
. 
Regarding 14, 27, Chen discloses wherein the positions of the SS blocks within the burst of SS blocks depend on at least one of a band or carrier frequency (determining subcarrier spacing and a maximum number of the SS blocks included in an SS burst set based on a frequency band and determining a time domain location of the SS blocks based on the subcarrier spacing and the SS block configuration information, [0133]-[0134]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the position of SS blocks in a burst being arranged in a symbol pattern associated with the subcarrier spacing and based upon a frequency band as disclosed by Chen into the method of obtaining 

Regarding claim 15, 28, Kazmi discloses detecting an anchor synchronization signal (SS) block (the wireless device obtain the density/duplication level from at least one common control signal transmitted by network nodes where the common control signal may be synchronization signals and obtaining a density be based on a determination dependent of one or more of a pre-defined value, rule, or a message or indication or control message and in one example the UE is signaled information about the duplications of common control signals from the serving cell and the common control signal be comprised in a SS block and in CA one of the component carriers is the primary carrier or anchor carrier , [0102] and [0105] and [0052] and [0037] and [0174] and [0037] and figure 8). Thus Examiner correlates the SS block in which comprises at least one common control signal (PSS, SSS, PBCH) that indicates the density/duplication level for duplicated SS blocks from the serving cell ([0102] and [0037]) to an “anchor” SS block as such SS block comprising the density/duplication level is “referenced” for periodicity information for duplicated SS blocks. It should further be noted that [0084] of Applicant Specification states “position of SS blocks within a burst may be determined based on a reference or “anchor” SS block”.
(obtaining a density of duplicated common control signals  indicative of a mapping of one or more sets of radio resources used by the network, [0101]), within the burst of SS blocks (PSS, SSS and PBCH common control channels be transmitted within a ‘SS block’ and one or multiple ‘SS blocks’ compose an ‘SS burst’, [0174] and figure 8 and [0054] and [0070] and [0104]-[0105]), based on the detection of the anchor SS block (level of duplication indicate a separation distance or periodicity in time between radio resources to be used to transmit the common control channels, e.g. a separation distance or periodicity/repetition in frequency and/or time between the radio resources and the sets 810 are used for transmission of common control signals in the form of duplicated SS blocks forming a signal burst  where the duplication is shown in the time domain showing separation distance or periodicity 830 in time between the one or more sets of radio resources, [0064] and [0080] and [0107]-[0109] and [0152] and figure 8); and
wherein processing the burst of SS blocks comprises processing the burst of SS blocks, in accordance with the determination of the position of the first SS block (receiving the one or more duplicated common control signals using the plurality of sets of radio resources and the wireless device comprising a processor and memory to perform the process of receiving the common signals or channels using the obtained information (density expressed as a periodicity in time between the one or more sets), [0199]-0201] and [0248]-[0250] and [0152] and figure 8 and [0109]).
Chen further discloses specific mapping method of different types of synchronization signals in the SS and the mapping order of the SS sequence in frequency domain in which SS may be mapped in reverse order (a distinctive feature comprising an order of SS signals that is different from other SS blocks within a burst of SS blocks, [0201]-[0208] and figure 11A-11D). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having different mapping order of the SS sequence as disclosed by Chen into the method of obtaining information of a level of duplication of control signals in which duplication may refer to transmitting a modified sequence of symbols as disclosed by Kazmi in order to improve the system and to provide a flexible means of transmitting duplicated control signals within a SS block, such as via modification with respects to order. 
Regarding claim 17, 30, Kazmi discloses wherein the anchor SS block is the first SS block in the burst (correlating to first non-duplicated SS bock that is reference for duplicated SS blocks, [0102] and [0052] and figure 8).
Regarding claim 18, 31, Kazmi discloses wherein the position of the first SS block is determined based on at least one of a symbol index, slot numbers, subframe number, (density as a periodicity in time and examples of time resources are symbol, time slot, sub-frame, radio frame, TTI, interleaving time, etc., [0064] and [0109] and [0044] and [0102] and figure 8).
Regarding claim 19, 32, Kazmi discloses wherein the determination of the position of the first SS block is based on a pattern where one or more non-anchor SS blocks in the burst are not transmitted (the sets 810 are used for transmission of common control signals in the form of duplicated SS blocks forming a signal burst  where the duplication is shown in the time domain showing separation distance or periodicity 830 in time between the one or more sets of radio resources, [0064] and [0080] and [0107]-[0109] and [0152] and figure 8)
Regarding claim 20, 33, Kazmi discloses wherein anchor SS blocks are transmitted each burst (transmitting duplicated common control signals based on the density and/or level of duplication and multiple SS bursts are possible, [0059]-[0063] and [0174] and figure 8 and [0102]). Thus different SS bursts with different duplication level/density are possible in which an anchor (reference) SS block ([0102]) indicating density/duplication is needed with respects to the correlating SS block burst of duplicated SS blocks.

Regarding claim 36, Chen discloses wherein the burst comprises the SS block in a half radio frame (SS block mapping may be within 5 ms windows, [0380] and [0436] and [0327]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the SS blocks in a half radio frame (5 ms window) as disclosed by Chen into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi in order to improve the system and provide the system with flexible configurations for SS block communications with different numerologies and parameters
Regarding claim 37, Chen discloses wherein the symbol pattern comprises: a first symbol pattern associated with the subcarrier spacing of 15 kHz, a second symbol pattern associated with the subcarrier spacing of 30 kHz, a third symbol pattern associated with the subcarrier spacing of 120 kHz, and a fourth symbol pattern associated with the subcarrier spacing of 240 kHz (determining subcarrier spacing and a maximum number of the SS blocks included in an SS burst set based on a frequency band and determining a time domain location of the SS blocks based on the subcarrier spacing and the SS block configuration information, [0133]-[0134] and  [0314]-[0315] and [0363] and [0384]-[0387]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a symbol pattern associated with the subcarrier spacing and based upon a frequency band as disclosed by Chen into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi in order to improve the system and provide the system with flexible configurations for SS block communications with different numerologies such as subcarrier spacing.

Regarding claim 38, Chen discloses a maximum number of SS blocks in the burst depends on at least one of a band or a carrier frequency (determining subcarrier spacing and a maximum number of the SS blocks included in an SS burst set based on a frequency band and determining a time domain location of the SS blocks based on the subcarrier spacing and the SS block configuration information, [0133]-[0134] and  [0314]-[0315] and [0363] and [0384]-[0387]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a symbol pattern associated with the subcarrier spacing and based upon a frequency band as disclosed by Chen into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi in order to improve the system and provide the system with flexible configurations for SS block communications with different numerologies such as subcarrier spacing.
Claim 39, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi, in view of Chen, in further view of Cui et al. (US 2021/0058807).
Regarding claim 39, Kazmi and Chen fails to disclose the maximum number of SS block is sixty four if the carrier frequency is between 6 GHz and 52.6 GHz. However in a similar field of endeavor, Cui discloses the maximum number of SS blocks is four if the carrier frequency is less than 3 GHz, the maximum number of SS blocks is eight if the carrier frequency is between 3 GHz and 6 GHz, and the maximum number of SS block is sixty four if the carrier frequency is between 6 GHz and 52.6 GHz (a maximum number of SS blocks (L) be defined based on a corresponding frequency range, [0025]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of a maximum of SS blocks based on frequency range as disclosed by Cui into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi and Chen in order to improve the system and provide the system with flexible configurations for SS block communications with different numerologies and parameters. 

Examiner’s Note
	The following is based upon a priority date of 12/16/2016 giving benefit of the filing date of the provisional application 62/435577 with respects to the independent claims of 11, 22, 23, 24. It should be noted that dependent claims 36-39 are considered with the priority date of 9/21/2017, as Applicant has agreed that the newly added dependent claims 36-39 are not adequately disclosed in 62/435577.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11, 14, 22, 23, 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. (US 2018/0317212) in view of Yi et al. (US 2019/0103931).
Regarding claim 11,  22, 23, 24, Kazmi discloses a method for wireless communications by a user equipment (UE)  (method and a wireless device comprising the steps of obtaining information of a level of duplication of one or more common control signals, and receiving the common control signals, [0099]-[0105] and figure 1 and figure 8) , comprising:
(obtaining a density of duplicated common control signals  indicative of a mapping of one or more sets of radio resources used by the network and selecting one or more sets of time resources and level of duplication indicate a separation distance or periodicity in time between radio resources to be used to transmit the common control channels, e.g. a separation distance or periodicity/repetition in frequency and/or time between the radio resources and the sets 810 are used for transmission of common control signals in the form of duplicated SS blocks forming a signal burst  where the duplication is shown in the time domain showing separation distance or periodicity 830 in time between the one or more sets of radio resources, [0101] and [0044]-[0046] and [0064] and [0080] and [0107]-[0109] and [0152] and figure 8) of synchronization signal (SS) blocks within a  burst (PSS, SSS and PBCH common control channels be transmitted within a ‘SS block’ and one or multiple ‘SS blocks’ compose an ‘SS burst’, [0174] and figure 8 and [0054] and [0070] and [0104]-[0105]); and 
processing one or more of the SS blocks in the burst, in accordance with the determination (receiving the one or more duplicated common control signals using the plurality of sets of radio resources and the wireless device comprising a processor and memory to perform the process of receiving the common signals or channels using the obtained information (density expressed as a periodicity in time between the one or more sets), [0199]-0201] and [0248]-[0250] and [0152] and figure 8 and [0109]).
In a similar field of endeavor, Yi discloses that a RB grid is formed based on the given subcarrier spacing ([0194]-[0195] and [0095] and [0166]) and of information comprising the frequency and/or location where PSS-B/SSS-B for the given numerology (SC spacing, CP length) ([0267]-[0269]) and with 15 kHz subcarrier spacing with NCP, SS block can be placed in OFDM symbols 2-7 in every .5 msec (based on a subcarrier spacing among a plurality of subcarrier spacings, wherein the position of the SS blocks in the burst are arranged in a symbol pattern associated with the subcarrier spacing, [0261] and [0252]-[0256]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a RB grid be based on a given subcarrier spacing and having the position/location of SS blocks be placed in OFDM symbols based upon the given numerology/subcarrier spacing as disclosed by Yi into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi in order to improve the system and provide the system with the proper numerology/subcarrier spacing in the transmission of SS block and to adhere to system design parameters and configurations. 

Regarding 14, 27, Kazmi fails to disclose wherein the position of the SS blocks within the bursts of SS blocks depends on at least one of a band or carrier frequency. Yi however discloses candidate locations in a frequency band may be defined in a spec which can be defined by channel raster and in each candidate location, a set of SSS, PBCH, and RRM-RS can be defined (position of the SS blocks within the bursts of SS blocks depends on at least one of a band or carrier frequency, [0152] and [0194]-[0195] and [0164]) and [0268]-[0273]).  It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the position of SS blocks be based upon a band or carrier frequency as disclosed by Yi into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi in order to improve the system and provide the system with the proper numerology in the transmission of SS block, in which position/location would be based upon the band or carrier frequency. 

Claim 15, 17-20, 28, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi, in view of Yi, in further view of Awad et al. (US 2014/0314072).
Regarding claim 15, 28, Kazmi discloses detecting an anchor synchronization signal (SS) block (the wireless device obtain the density/duplication level from at least one common control signal transmitted by network nodes where the common control signal may be synchronization signals and obtaining a density be based on a determination dependent of one or more of a pre-defined value, rule, or a message or indication or control message and in one example the UE is signaled information about the duplications of common control signals from the serving cell and the common control signal be comprised in a SS block and in CA one of the component carriers is the primary carrier or anchor carrier , [0102] and [0105] and [0052] and [0037] and [0174] and [0037] and figure 8). Thus Examiner correlates the SS block in which comprises at least one common control signal (PSS, SSS, PBCH) that indicates the density/duplication level for duplicated SS blocks from the serving cell ([0102] and [0037]) to an “anchor” SS block as such SS block comprising the density/duplication level is “referenced” for periodicity information for duplicated SS blocks. It should further be noted that [0084] of Applicant Specification states “position of SS blocks within a burst may be determined based on a reference or “anchor” SS block”.
determining a position of a first (obtaining a density of duplicated common control signals  indicative of a mapping of one or more sets of radio resources used by the network, [0101]), within the burst of SS blocks (PSS, SSS and PBCH common control channels be transmitted within a ‘SS block’ and one or multiple ‘SS blocks’ compose an ‘SS burst’, [0174] and figure 8 and [0054] and [0070] and [0104]-[0105]), based on the detection of the anchor SS block (level of duplication indicate a separation distance or periodicity in time between radio resources to be used to transmit the common control channels, e.g. a separation distance or periodicity/repetition in frequency and/or time between the radio resources and the sets 810 are used for transmission of common control signals in the form of duplicated SS blocks forming a signal burst  where the duplication is shown in the time domain showing separation distance or periodicity 830 in time between the one or more sets of radio resources, [0064] and [0080] and [0107]-[0109] and [0152] and figure 8); and
wherein processing the burst of SS blocks comprises processing the burst of SS blocks, in accordance with the determination of the position of the first SS block (receiving the one or more duplicated common control signals using the plurality of sets of radio resources and the wireless device comprising a processor and memory to perform the process of receiving the common signals or channels using the obtained information (density expressed as a periodicity in time between the one or more sets), [0199]-0201] and [0248]-[0250] and [0152] and figure 8 and [0109]).
Kazmi and Yi however fails to disclose the anchor SS block with a distinctive feature comprising an order of SS signals that is different from other SS blocks within a burst of SS blocks. Kazmi however disclose that the term duplication of a signal may correspond to transmitting a modified sequence of symbols at a different time interval and/or a different frequency interval ([0052]). In a similar field of endeavor, Awad discloses the position of the PSS and SSS for the SCell has been described as having been swapped relative to their expected position for the PCell and that the PSS and/or SSS be modified (a distinctive feature comprising an order of SS signals that is different from other SS blocks within a burst of SS blocks, [0120] and [0071] and [0096]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept modifying the order of SS signals (PSS 
Regarding claim 17, 30, Kazmi discloses wherein the anchor SS block is the first SS block in the burst (correlating to first non-duplicated SS bock that is reference for duplicated SS blocks, [0102] and [0052] and figure 8).
Regarding claim 18, 31, Kazmi discloses wherein the position of the first SS block is determined based on at least one of a symbol index, slot numbers, subframe number, or radio frames number identified based on the anchor SS block (density as a periodicity in time and examples of time resources are symbol, time slot, sub-frame, radio frame, TTI, interleaving time, etc., [0064] and [0109] and [0044] and [0102] and figure 8).
Regarding claim 19, 32, Kazmi discloses wherein the determination of the position of the first SS block is based on a pattern where one or more non-anchor SS blocks in the burst are not transmitted (the sets 810 are used for transmission of common control signals in the form of duplicated SS blocks forming a signal burst  where the duplication is shown in the time domain showing separation distance or periodicity 830 in time between the one or more sets of radio resources, [0064] and [0080] and [0107]-[0109] and [0152] and figure 8)
 (transmitting duplicated common control signals based on the density and/or level of duplication and multiple SS bursts are possible, [0059]-[0063] and [0174] and figure 8 and [0102]). Thus different SS bursts with different duplication level/density are possible in which an anchor (reference) SS block ([0102]) indicating density/duplication is needed with respects to the correlating SS block burst of duplicated SS blocks.
Claim 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi, in view of Yi, in further view of Chen et al. (US 2018/0084593).
Regarding claim 36, Kazmi and Yi fails to disclose a half radio frame. Chen discloses wherein the burst comprises the SS block in a half radio frame (SS block mapping may be within 5 ms windows, [0380] and [0436] and [0327]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the SS blocks in a half radio frame (5 ms window) as disclosed by Chen into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi and Yi in order to improve the system and provide the system with flexible configurations for SS block communications with different numerologies and parameters
Regarding claim 37, Kazmi and Yi fails to disclose the details of symbol patterns with respective subcarrier spacings. Chen discloses wherein the symbol pattern comprises: a first symbol pattern associated with the subcarrier spacing of 15 kHz, a second (determining subcarrier spacing and a maximum number of the SS blocks included in an SS burst set based on a frequency band and determining a time domain location of the SS blocks based on the subcarrier spacing and the SS block configuration information, [0133]-[0134] and  [0314]-[0315] and [0363] and [0384]-[0387]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a symbol pattern associated with the subcarrier spacing and based upon a frequency band as disclosed by Chen into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi and Yi in order to improve the system and provide the system with flexible configurations for SS block communications with different numerologies such as subcarrier spacing.
Regarding claim 38, Kazmi and Yi fails to disclose a maximum number of SS blocks in the burst based on a band or carrier frequency. Chen discloses a maximum number of SS blocks in the burst depends on at least one of a band or a carrier frequency (determining subcarrier spacing and a maximum number of the SS blocks included in an SS burst set based on a frequency band and determining a time domain location of the SS blocks based on the subcarrier spacing and the SS block configuration information, [0133]-[0134] and [0314]-[0315] and [0363] and [0384]-[0387]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention  spacing.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi, in view of Yi, in view of Chen, in further view of Cui et al. (US 2021/0058807).
Regarding claim 39, Kazmi, Yi, and Chen fails to disclose the maximum number of SS block is sixty four if the carrier frequency is between 6 GHz and 52.6 GHz. However in a similar field of endeavor, Cui discloses the maximum number of SS blocks is four if the carrier frequency is less than 3 GHz, the maximum number of SS blocks is eight if the carrier frequency is between 3 GHz and 6 GHz, and the maximum number of SS block is sixty four if the carrier frequency is between 6 GHz and 52.6 GHz (a maximum number of SS blocks (L) be defined based on a corresponding frequency range, [0025]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of a maximum of SS blocks based on frequency range as disclosed by Cui into the method of obtaining information of a level of duplication of control signals consisting of SS blocks as disclosed by Kazmi, Yi, Chen in . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 14-15, 17-20, 22-24, 27-28, 30-33, 36-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2019/0230696) disclosing the UE detects the SS under the assumption that the SS is transmitted using one of given numerologies in a specific frequency range and that in a specific frequency range, the UE may assume that a PSS/SSS/PBCH is transmitted using a predefined subcarrier spacing ([0160] and [0162] and [0155] and [0164] and figure 9).  
Si et al. (US 20180115996) disclosing 1 ms contains 2 or 4 SS/PBCH blocks depending on the subcarrier spacing utilized ([0138])
Shin et al. (US 2019/0268205) disclosing for a given frequency band, the SS block corresponds to N OFDM symbols based on a default subcarrier spacing ([109]).
Si et al. (US 2018/0167946) disclosing each SS bloc comprises N OFDM symbols based on the default subcarrier spacing and pre-defined N and the SS block has the fixed relative position within a SS burst set ([0229]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NGUYEN H NGO/Examiner, Art Unit 2473